Citation Nr: 0927420	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-07 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to May 
1946 and from November 1950 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In March 2009, the Board remanded the current issue for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

In its March 2009 decision, the Board also denied entitlement 
to special monthly compensation on account of being 
housebound.  Because a final Board decision was rendered with 
regard to that issue, it is no longer a part of the current 
appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for 
posttraumatic stress disorder (PTSD) (70 percent from 
September 29, 2003), bilateral weak foot (10 percent from 
March 8, 1952), tinnitus (10 percent from September 29, 
2003), and hearing loss 
(0 percent from September 29, 2003), for a combined 
evaluation of 80 percent from September 29, 2003.  
Entitlement to a total disability rating based on individual 
unemployability (TDIU) has also been granted, effective 
September 29, 2003.

2.  The Veteran's service-connected disabilities have not 
rendered him permanently bedridden or so helpless that he is 
unable to perform self-care tasks or protect himself from the 
hazards incident to his daily environment without care or 
assistance of another person on a regular basis.

3.  The Veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or wheelchair, due to service-connected 
disability.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance of another person are not 
met.  38 C.F.R. §§ 1114, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a May 2007 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate a 
claim for entitlement to special monthly compensation based 
on the need for aid and attendance, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  
Letters dated in December 2007, January 2008, and May 2009 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in June 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's VA treatment records and letters from his treating 
physician.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing letters from his treating physician to 
support his claim.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Special monthly compensation at the aid and attendance rate 
is payable when the Veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes with visual acuity of 5/200 or less, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to need for aid and attendance based on 
service connected disability must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; inability of claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran is currently service-connected for posttraumatic 
stress disorder (PTSD) (70 percent from September 29, 2003), 
bilateral weak foot (10 percent from March 8, 1952), tinnitus 
(10 percent from September 29, 2003), and hearing loss 
(0 percent from September 29, 2003), for a combined 
evaluation of 80 percent from September 29, 2003.  
Entitlement to a total disability rating based on individual 
unemployability (TDIU) has also been granted, effective 
September 29, 2003.

The Veteran's VA physician (Dr. G.) has asserted that the 
Veteran is unable to perform his activities of daily living, 
thereby requiring the regular aid and attendance of his wife.  
In a March 2007 statement, Dr. G. noted that the Veteran 
suffers from progressive dementia, with the diagnosis of 
Alzheimer's disease, and continues to experience 
deterioration in cognitive functioning.  Dr. G. went on to 
state that the Veteran's wife is currently responsible for 
all of the Veteran's care and support, and that the Veteran 
requires help in all areas of activities of daily living as 
well as higher functioning activities.  In a December 2007 
statement, Dr. G. noted that the Veteran currently suffers 
from rapidly progressive Alzheimer's disease, advanced 
coronary artery disease, and PTSD.  Dr. G. went on to state 
that the Veteran is currently living at home with his wife 
(who is his primary caretaker), and that the Veteran is 
unable to perform his activities of daily living, to include 
any functional activities such as cooking, shopping, or 
driving.  Dr. G. stated that the Veteran's wife is 
responsible for supporting the Veteran in all of these 
functions and is required to attend to his needs on a 
"24x7" basis.

VA treatment records dated from December 2006 through April 
2009 document the Veteran's declining condition with regard 
to his nonservice-connected dementia of the Alzheimer's type.  
In February 2007, it was noted that he met the requirements 
for participation in a home respite program, that he had 
dementia and required supervision, and that he needed 
assistance with some personal care, meal preparation, 
medication reminders, and companionship/socialization.  In 
March 2007, the Veteran's wife reported a decline in the 
Veteran's function, exemplified by how it was harder for him 
to get dressed.  In July 2007, the Veteran's wife reported 
that the Veteran was having difficulty getting around.  In 
February 2008, it was noted that the Veteran required 
assistance with transportation, money management, 
medications, and personal care.  In July 2008, it was noted 
that the Veteran's dementia was worsening, and that Dr. G. 
had requested hospice services as the Veteran's condition was 
deteriorating quickly.  In September 2008, it was noted that 
the Veteran was terminal with Alzheimer's disease and 
attended by hospice.  In October 2008, it was noted that the 
Veteran had been in a nursing home on the dementia unit 
before his wife brought him back home.  In April 2009, it was 
noted that the Veteran was on home hospice, and his wife 
stated that she wanted him to stay at home and that she would 
care for him, as he was "gradually going downhill."

Significantly, VA treatment records dated from December 2006 
through April 2009 show that the Veteran's service-connected 
PTSD has been stable with medication (and noted to be "under 
excellent control" in June 2007), reflect that his service-
connected foot condition is asymptomatic, and do not provide 
evidence of any current treatment for his service-connected 
tinnitus or service-connected hearing loss.

Pursuant to the Board's March 2009 remand, the Veteran was 
scheduled to undergo a VA aid and attendance examination in 
June 2009 for an opinion as to whether the Veteran requires 
the regular aid and attendance of another person to perform 
daily self care tasks such as bathing, dressing, attending to 
the wants of nature, or feeding himself, or to protect him 
from the hazards of his daily environment, due to his service 
connected disabilities of PTSD, bilateral weak foot, hearing 
loss, and/or tinnitus.  As evidenced by documentation in the 
claims file, the Veteran was contacted by phone in April 2009 
in order to schedule this examination, but he declined the 
examination.  Documented reasons for the cancellation include 
that the Veteran is "very ill [and] unable to come in at 
all" and that the Veteran is "unable to make any 
appointments/hospice care."  In an April 2009 phone call 
with the Veteran's wife, she stated that she was unable to 
get the Veteran out of bed.  

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, and when that examination was required to establish 
entitlement to the benefit sought, the claim will be denied.  
38 C.F.R. § 3.655(b) (2008).  Under 38 C.F.R. § 3.655(a), 
examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, and death of an 
immediate family member.  The Veteran was notified of the 
provisions of 38 C.F.R. § 3.655 in a May 2009 letter from VA.

As the evidence reflects that the Veteran is receiving 
hospice care and essentially confined to his home, good cause 
for cancelling the examination exists.  It is clear from 
communications with the Veteran's wife that he is unable to 
attend any examination.  Thus, the Board will consider the 
claim based on the evidence of record. 

The current evidence reflects that the Veteran requires 
assistance in activities of daily living as he required 
supervision, and needed assistance with some personal care, 
meal preparation, medication reminders, and 
companionship/socialization.  However, such need for 
assistance has been directly attributed to the Veteran's 
nonservice-connected Alzheimer's dementia by Dr. G. in a 
March 2007 statement.  Unfortunately, the effects of a 
nonservice-connected condition may not be the basis of an 
award of special monthly compensation based on the need for 
the aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).  While a subsequent statement 
from Dr. G. noted that the Veteran suffered from rapidly 
progressive Alzheimer's disease as well as advanced coronary 
artery disease and PTSD, there is no competent medical 
evidence of record indicating that the Veteran's service 
connected disabilities, without regard to nonservice 
connected conditions, render him in need of aid and 
attendance.  Rather, the treatment records, in addition to 
the letters from Dr. G., note Alzheimer's disease as the 
primary basis for his inability to care for himself.  

In addition, the medical evidence of record shows that the 
Veteran is not blind in either eye, does not have anatomical 
loss or loss of use of either of the hands, and does not have 
anatomical loss or loss of use of either leg such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or wheelchair, due to service-connected disability.  

In summary, while the evidence reflects the Veteran is in 
need of regular assistance to perform daily self care tasks, 
such need is not the result of service connected disability.  
As a result, entitlement to an award of special monthly 
compensation based on the need for aid and attendance is not 
warranted.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b), 
3.352.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


